UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22516 ASGI Aurora Opportunities Fund, LLC (Exact name of registrant as specified in charter) C/O Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: March 31 Date of reporting period:March 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Aurora Opportunities Fund, LLC Financial Statements as of and for the Year Ended March 31, 2012 with Report of Independent Registered Public Accounting Firm ASGI Aurora Opportunities Fund, LLC Table of Contents Page Report of Independent Registered Public Accounting Firm… 1 Schedule of Investments 2 Statement of Assets, Liabilities and Members’ Capital 4 Statement of Operations 5 Statement of Changes in Members’ Capital 6 Statement of Cash Flows 7 Financial Highlights 8 Notes to Financial Statements 9 Supplemental Information 20 KPMG LLP Two Financial Center 60 South Street Boston, MA 02111 Report of Independent Registered Public Accounting Firm The Board of Managers and Interestholders ASGI Aurora Opportunities Fund, LLC: We have audited the accompanying statement of assets, liabilities and members’ capital, including the schedule of investments, of ASGI Aurora Opportunities Fund, LLC (the “Fund”) as of March 31, 2012, and the related statements of operations and cash flows for the year then ended, and the statements of changes in members’ capital and the financial highlights for each of the periods in the two-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of the securities owned as of March 31, 2012, by correspondence with the underlying managers.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of ASGI Aurora Opportunities Fund, LLC as of March 31, 2012, the results of its operations and its cash flows for the year then ended, and the changes in members’ capital and the financial highlights for each of the periods in the two-year period then ended, in conformity with U.S. generally accepted accounting principles. May 30, 2012 KPMG LLP is a Delaware limited liability partnerhip, the U.S. member firm of KPMG International Cooperative ("KPMG International"), as Swiss entity. ASGI Aurora Opportunities Fund, LLC Schedule of Investments As of March 31, 2012 Strategy Investments Cost Fair Value Event-Driven - 8.73% Cevian Capital II LP $ $ West Face Long Term Opportunities (USA) LP Long/Short Credit - 25.92% Alden Global Distressed Opportunities Fund LP Centerbridge Credit Partners LP Columbus Hill Partners LP Monarch Opportunities Fund LP Redwood Domestic Fund LP Thoroughbred Fund LP York Credit Opportunities Fund LP Long/Short Equities - 31.39% AKO Partners LP Broadway Gate Onshore Fund LP Cobalt Partners LP Indus Asia Pacific Fund LP Indus Pacific Opportunities Fund LP Lansdowne Global Financials Fund LP Lansdowne UK Equity Fund LP Miura Global Partners II LP Passport II LP Passport Special Opportunities Fund LP Point Lobos Partners LP Scout Capital Partners II LP SR Global Fund LP Macro - 13.31% Astenbeck Commodities Fund II LP Blue Trend Fund LP Brevan Howard Multi-Strategy Fund LP Discovery Global Opportunity Partners LP Dymon Asia Macro (US) Fund Multi-Strategy Opportunistic - 12.46% Azentus Global Opportunities LP Eton Park Fund LP Luxor Capital Partners LP Orange Capital Domestic I LP York Select LP Total Investments (Cost - $46,388,489)- 91.81% Other Assets Less Liabilities - 8.19% Members' Capital - 100.00% $ Percentages shown are stated as a percentage of Members' Capital as of March 31, 2012.All investments in Investment Funds are non-income producing. See accompanying notes to financial statements. 2 ASGI Aurora Opportunities Fund, LLC Schedule of Investments (continued) As of March 31, 2012 Investments by Strategy (as a percentage of total investments) Long/Short Equities % Long/Short Credit Macro Multi-Strategy Opportunistic Event-Driven % See accompanying notes to financial statements. 3 ASGI Aurora Opportunities Fund, LLC Statement of Assets, Liabilities and Members’ Capital As of March 31, 2012 Assets Investments in Investment Funds at fair value (cost - $46,388,489) $ Receivable for Investment Funds sold Cash and cash equivalents Investments in Investment Funds paid in advance Other prepaid assets Due from Adviser Total assets Liabilities Payable for Interests tendered Capital contributions received in advance Professional fees payable Management fee payable Trustee fee payable Accrued expenses and other liabilities Total liabilities Members' Capital Total members' capital $ Members' Capital per Class Class I Interests $ Class A Interests $ Special Member Interests $ See accompanying notes to financial statements. 4 ASGI Aurora Opportunities Fund, LLC Statement of Operations For the Year Ended March 31, 2012 Investment Income Interest $ Fund Expenses Management fee Professional fees Administration fees Trustee fees Printing fees Custody fees Commitment fees Offering expenses Interest expense Other operating expenses Total expenses Less: reimbursement from Adviser ) Net expenses Net investment loss ) Net Realized and Unrealized Loss on Investments Net realized loss on investments in Investment Funds ) Net change in unrealized appreciation from investments in Investment Funds Total net realized and unrealized loss on investments ) Net decrease in members' capital resulting from operations $ ) See accompanying notes to financial statements. 5 ASGI Aurora Opportunities Fund, LLC Statements of Changes in Members’ Capital For the Period from For the Year Ended January 1, 2012(a) March 31, 2012 to March 31, 2012 Special Member Class I Class A Total Members' capital - beginning of year $ $ $
